Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 12-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al (US 2019/0021687 A1).
Regarding claim 1, Kato et al discloses a radiation imaging apparatus comprising a radiation source (12) (paragraph [0038]), a radiation detector (13) (paragraph [0040]) to detect radiation emitted from the radiation source, and a cooling unit (17) to cool the radiation detector (13) (paragraph [0043]), wherein the radiation detector (13) has a counting circuit (147) (See Fig. 1, paragraph [0043]-[0044]) to output a number of photons in radiation counted per unit time as a photon counting rate (paragraph [0044]); and the cooling unit controls a coolability of the radiation detector in response to the photon counting rate (paragraph [0095]). 

Regarding claim 3, Kato et al discloses wherein the table is prepared in advance in response to the existence or nonexistence of an imaging object (paragraph [0086]).
Regarding claim 4, Kato et al discloses wherein the table is prepared in advance in response to a composition of the imaging object (paragraph [0086]).
Regarding claims 5-6, Kato et al discloses wherein, in the table, pitch widths of the photon counting rate and the calorific value are smaller in a range where the photon counting rate is relatively low than in another range and is relatively high than in another range (paragraphs [0084]-[0085]).
Regarding claim 8, Kato et al discloses wherein the cooling unit controls the coolability on the basis of a temperature of a fluid (water) used for cooling the radiation detector together with the photon counting rate (paragraph [0043]).
Regarding claim 9, Kato et al discloses wherein the counting circuit discriminates the radiation into a plurality of energy levels and outputs the photon counting rate for each of the energy levels, and the cooling unit (17) estimates a second photon counting rate that is a photon counting rate (R1)(R2) at another energy level from a first photon counting rate that is a photon counting rate at a certain energy level and controls the coolability on the basis of the first photon counting rate and the second photon counting rate (paragraphs [0087]-[0090]).
Regarding claim 12, Kato et al discloses wherein the radiation detector has a semiconductor layer to output incident radiation as an electric charge corresponding to photons; and the cooling unit controls the coolability in response to a calorific value of the semiconductor layer together with the photon counting rate (paragraphs [0078], [0080]).

	Regarding claim 14, Kato et al discloses wherein the reference value is a center value between a maximum value and a minimum value (threshold) of respective photon counting rates outputted by the multiple counting circuits (paragraph [0055]).
Regarding claim 15, Kato et al discloses wherein the reference value is an average value of respective photon counting rages outputted by the multiple counting circuits (paragraph [0083]).
Regarding claim 16, Kato et al discloses further comprising a signal processing unit (See Fig. 7 and paragraph [0090]) to correct a variation of circuit characteristics among the multiple counting circuits on the basis of differences between respective photon counting rates outputted by the multiple counting circuits and the reference value.
Regarding claim 17, Kato et al discloses wherein the cooling unit (17) controls a coolability for cooling a part of the counting circuit (See Fig. 1, paragraph [0043]-[0044]).
Regarding claim 18, Kato et al discloses wherein the cooling unit (17) controls a coolability for cooling the counting circuit located at a center part in the radiation detector (See Fig. 1, paragraph [0043]-[0044]).
Regarding claim 19, Kato et al discloses wherein the cooling unit (17) switches a range in the counting circuit where a coolability is controlled in response to a size or a location of an imaging object (col. 16, claim 6, paragraph [0172]). 
Allowable Subject Matter
Claims 7, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the prior art fails to disclose or reasonably suggest wherein the second photon counting rate is a photon counting rate at an energy level that cannot be counted by the counting circuit, as claimed in combination with the rest of the claim limitations.
Regarding claim 11, the prior art fails to disclose or reasonably suggest wherein the cooling unit obtains a composition of an imaging object from a scanogram obtained prior to actual shooting and estimates the second photon counting rate by using an energy spectrum estimated on the basis of the obtained composition, as claimed in combination with the rest of the claim limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884